September 18, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC20549 Re:Jackson National Separate Account IV File Nos. 333-108433 and 811-09933 Dear Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933 and for the above registrant and offering of securities, we certify that the forms of the prospectus supplements that would have been filed under paragraph (c) do not differ from those contained in the most recent post-effective amendment; and that the text of the most recent post-effective amendment was filed electronically. Please call me at (517) 367-3872 if you have any questions. Yours truly, /s/FRANK J. JULIAN Frank J. Julian Assistant Vice President, Legal
